Case 9:18-cv-81546-DMM Document 10 Entered on FLSD Docket 01/25/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:18-cv-81546-DMM

  CALVINA THOMPSON,
  INDIVIDUALLY AND ON
  BEHALF OF ALL OTHERS
  SIMILARLY SITUATED,

         Plaintiff,

  vs.

  RAE FRANKS, ESQUIRE, P.A.,

        Defendants.
  ________________________________/

             JOINT STIPULATION FOR ORDER OF DISMISSAL WITH PREJUDICE

         Plaintiff, CALVINA THOMPSON, INDIVIDUALLY AND ON BEHALF OF ALL

  OTHERS SIMILARLY SITUATED, and Defendant, RAE FRANKS, ESQUIRE, P.A., by and

  through their undersigned counsel, and pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), hereby stipulate

  and agree that this action be dismissed with prejudice as to all claims, causes of action and parties,

  with each party to bear their own attorneys’ fees and costs. A proposed order is attached hereto.



  Jibrael S. Hindi, Esq.                                Diran V. Seropian, Esq.
  The Law Offices of Jibrael S. Hindi                   Shendell & Pollock, P.L.
  Attorney for Plaintiff                                Attorney for Defendant
  110 SE 6th Street, Suite 1744                         2700 N. Military Trail, Suite 150
  Fort Lauderdale, FL 33301                             Boca Raton, FL 33431


  By: /s/Jibrael S. Hindi                               By:      /s/ Diran V. Seropian, Esq.
      Jibrael S. Hindi, Esq.                                  Diran V. Seropian, Esq.
      Florida Bar #: 118259                                   Florida Bar #:0773476




                                                    1
Case 9:18-cv-81546-DMM Document 10 Entered on FLSD Docket 01/25/2019 Page 2 of 2



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/ECF, this 25th day of January, 2019. I also certify that the foregoing document

  is being served on counsel for Plaintiff via transmission of Notices of Electronic Filing generated

  by CM/ECF.


                                               By:     /s/ Diran V. Seropian, Esq.
                                                       Diran V. Seropian, Esq.




                                                  2
